DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 							Claim 19; line 2: “the at least one programmable control is” has been replaced with --the at least one programmable control unit is--. 							Claim 20; line 5: “the side of the carrier” has been replaced with --a side of the carrier--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claims 1 and 20, specifically the prior art fails to disclose or render obvious the claimed limitations including at least one programmable control unit with a memory function that is configured to control the first actuator and the second actuator, and/or to control each mirror positioning actuator of the mirror arrangement independently of one another in each case, as claimed in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729